Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1,2,5-8,11,12 allowed. The newly numbered claims are 1 through 8.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: wherein when having detected a fault of a first compute server which configures a replication source node of the nodes, as the node type in the replication group, or when having detected a fault of the compute server on which the replication source node exists, the controller node upgrades another one of the nodes constituting the replication group to the replication source to replace the replication source node and allocates a particular volume of the replication source node affected by the fault occurrence to a particular volume of the upgraded another node and activates the upgraded another node, the particular volume of the replication source node being associated with a storage hierarchy that is higher than the storage hierarchy associated with the particular volume of the upgraded another node, wherein after upgrading the upgraded another node the controller node determines if the drive type of the storage device allocated to the particular volume of the upgraded another node is the same as the drive type of the storage device allocated to the particular volume of the replication source node, and wherein when the drive type of the storage device allocated to the particular volume of the upgraded another node is determined to not be the same as the drive type of the storage device allocated to the particular volume of the replication source node, the controller node allocates the volume allocated to the replication source node before the fault occurrence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113